


Exhibit 10.66

 

GRAPHIC [g267253kk01i001.jpg]

 

Severance Policy

 

It is the policy of Kosmos Energy Ltd. and its subsidiaries (the “Company” or
“Kosmos”) to offer eligible U.S. employees severance benefits when a termination
is initiated by the Company through no fault of the employee in connection with
a change in control.  As defined below, Kosmos will offer severance pay, a
prorated target bonus, the cash equivalent to cover the cost of benefits
continuation, and outplacement services to any employee who meets the defined
eligibility requirements.  Severance benefits will be offered according to the
attached severance formula matrix.

 

Eligibility

 

In connection with a change in control at Kosmos as defined in the Company’s
Long Term Incentive Plan (“Change in Control”), regular full-time U.S. employees
whose employment has terminated as a result of the following reasons will
generally be eligible for severance benefits:

 

·                  Reduction in the work force.

 

·                  Reorganization of department(s) that results in the
elimination of the job.

 

·                  Reorganization of department(s) that results in the
diminution of the skills, requirements, aptitudes, or other criteria of the
position in a material manner, as determined by the Company in its reasonable
discretion, where the employee declines an offer to continue employment in the
altered position or another position that the Company deems comparable in its
reasonable discretion before any deadline and in the manner prescribed by the
Company.

 

·                  Relocation of the job functions outside of a 50-mile radius
where the employee is not offered employment at the new location or declines an
offer of employment at the new location.

 

Employees will be ineligible for severance benefits where employment terminates
for any other reason following a Change in Control.

 

Eligible employees who already have a separate severance agreement with the
Company may receive severance benefits only under either that agreement or this
Policy.  Under no circumstances may an eligible employee receive severance
benefits under both arrangements.

 

Severance Plan Details

 

Separation and General Release Agreement

 

To receive the severance benefits, an eligible employee must to sign and not
revoke, if applicable, a Separation and General Release Agreement in the form
prescribed by the Company.

 

--------------------------------------------------------------------------------


 

Benefits Schedule

 

Severance benefits are generally based on years of service and job level. 
Attached is the severance formula matrix.  Supplemental Severance Pay will be
prorated based on partial years of service.

 

Annual Bonus Payment

 

As part of the severance benefits, the Company will offer eligible employees a
prorated portion of their annual target bonus for the current year, if not yet
already paid.

 

Health and Welfare Benefits

 

As part of the severance benefits , Kosmos will offer to pay eligible employees
the cash equivalent to the monthly premium cost of continued coverage under
COBRA multiplied by the number of months of the Minimum Severance Payout that
the eligible employee would receive in accordance with the attached severance
formula matrix.

 

Outplacement

 

Outplacement services are designed to assist individuals with various aspects of
their future job search.  These services will be provided at the cost of
Kosmos.  Outplacement services will be provided by a reputable outplacement firm
at the sole choosing of Kosmos.  The duration of outplacement services offered
as part of the severance benefits is provided on the attached severance formula
matrix.

 

Vacation Payout

 

Eligible employees will receive a payout of all unused vacation and rollover
vacation time.

 

Rehire

 

Employees terminated following a Change in Control through no fault of their
own, will generally be eligible for rehire.

 

Exceptions

 

Any exceptions to this policy for Company Vice Presidents and below must be
approved, in writing, by the SVP of Global Human Resources. There shall be no
exceptions or deviations from this policy for Senior Vice Presidents and above
(“Executive Officers”) unless agreed to in writing by the Executive Officer and
the Compensation Committee of Kosmos Energy Ltd.’s Board of Directors.

 

Changes

 

Kosmos may amend or terminate this policy at any time, with or without notice.

 

--------------------------------------------------------------------------------

 

Kosmos Severance Formula Matrix - Tiered Plan

 

Job Level

 

Minimum
Severance
Payout

 

Supplemental
Severance Pay

 

Health and Welfare Pay

 

Outplacement
Services

Members of the SLT

 

24 months

 

4 weeks per year of service

 

Cash Payment equivalent to the COBRA cost for the total severance period

 

18 months

SVPs not on the SLT and VPs

 

12 months

 

4 weeks per year of service

 

Cash Payment equivalent to the COBRA cost for the total severance period

 

18 months

Sr. Director/Director/Petro and Geo Technical Professional

 

9 months

 

3 weeks per year of service

 

Cash Payment equivalent to the COBRA cost for the total severance period

 

6 months

Sr. Manager/Manager

 

6 months

 

3 weeks per year of service

 

Cash Payment equivalent to the COBRA cost for the total severance period

 

3 months

Support/Individual Contributor

 

3 months

 

2 weeks per year of service

 

Cash Payment equivalent to the COBRA cost for the total severance period

 

3 months

 

** 18 month maximum severance payout shall apply to all non-SLT members

 

--------------------------------------------------------------------------------
